Tfc Court is of opinion, that inasmuch as the note was conditional *76upon its face, that the defendant was not liable to pay the money, unless the fan had proved to be good and had performed well, in terms of said note | and it having been proven on the trial that it was of no value, it was not necessary, to enable the defendant to set up his defence, to prove a return or offer to return said fan. Upon the second ground of error complained of, the Court is of opinion, that the Court did commit error, in awarding to defendant’s counsel the conclusion of the argument; but this being a matter of practice and not an error of Law, and it being a matter which could, under the circumstances of this case, have done no injury to the party plaintiffs, it is not considered a sufficient ground for sustaining the certiorari. It is, therefore, ordered, that the certiorari be dismissed, and the proceedings below be affirmed.
McMath, for Plaintiffs. Underwood, contra.
WILLIAM EZZARD, j. s. c. c. c.